ELLISON, J.
This action is based on two promissory notes. A demurrer was sustained to the petition and plaintiff appealed.
There is no proper or sufficient abstract of the record. Among other defects there is nothing to show that a certified copy of the judgment appealed from and order granting the appeal, was ever filed in this court. [Harding v. Bedoll, 202 Mo. 625, 630; Pennowfsky v. Coerver, 205 Mo. 135.]
Again, it appears that a final judgment was not rendered. The entry is that “Plaintiff refusing to plead further. It is therefore ordered and adjudged that plaintiff take nothing by this suit and that plaintiff pay all costs herein laid out and expended.” By *346this the defendant is not discharged of the writ, that he go hence. Nor is there a judgment in favor of defendant for costs and that he have execution. The entry is not a judgment under either of the following cases: Lisle v. Rhea, 9 Mo. 172; Jones v. Hoppie, 9 Mo. 173; Rogers v. Gosnell, 51 Mo. 468; Moody v. Deutsch, 85 Mo. 237, 244. The judgment as entered will not support an appeal. [Boggess v. Cox, 48 Mo. 278; Conn v. Ferree, 60 Mo. 17; Crockett v. Lewis, 66 Mo. 671; Lyons v. Rollinson, 109 Mo. App. 68.]
The appeal is dismissed.
All concur.